Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-14, and 16-22 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 14, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “The method of claim 1, wherein…is within the highest fractile of the reference TMB value….” Neither claim 1 nor claim 6 describe any fractiles of a reference TMB value. Therefore, it is unclear which fractile of a reference TMB value would be considered “the highest fractile of the reference TMB value”. There is insufficient antecedent basis for “the highest fractile of the reference TMB value” in the claim.

Claim 9, 14, 20, and 22 each recite “…wherein the genetic profile comprises….” There is insufficient antecedent basis for “the genetic profile” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz et al (WO 2016/077553 A1; 5/19/16) in view of Antonia et al (Lancet Oncology, 2016, 17(7): 883-895).
Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular). Diaz et al further teaches a method for treating a cancer patient by administering to the cancer patient immune checkpoint inhibitor antibodies in response to a determination of a high mutational burden in a cancerous tumor of the patient ([12] and claims 24, 25, and 40 of Diaz et al, in particular). Diaz et al further teaches said method wherein the method treats any type of tumor, including tumors of the lung, that displays a high mutational burden ([32], in particular). Diaz et al further teaches a high mutational burden includes mutational burdens of at least 200 or 300 mutations, including somatic mutations, per tumor genome ([31] and claim 24 of Diaz et 
Diaz et al does not specifically teach a method of treating a lung tumor wherein the lung tumor is a SCLC tumor.  However, these deficiencies are made up in the teachings of Antonia et al.
Antonia et al teaches SCLC has high mutation burdens and that administering a nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) results in therapeutic antitumor activity with durable response in SCLC patients (pages 883-884, in particular). SCLC patients of Antonia et al have exhibited disease progression after a previous platinum-containing regimen (Abstract, in particular), and therefore have “recurrent or refractory” SCLC. The method of Antonia administers 3 mg/kg of nivolumab every 2 weeks or 1-3 mg/kg of each of nivolumab and ipilimumab every 3 weeks (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising administering nivolumab or a combination of nivolumab  and ipilimumab to a patient with SCLC (including a “recurrent or refractory” SCLC 
In particular regards to instant claim 6, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform said combined method wherein the number of mutations in the tumor of the patient is compared to a reference number of mutations in order to determine whether the treatment will work best with the patient wherein the number of mutations in the tumor of the patient are high in a highly responsive patient compared to the reference because the combined method administers checkpoint inhibitors and Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6-14, and 16-22are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-21 of copending Application No. 16/499540 in view of Diaz et al (WO 2016/077553 A1; 5/19/16) and Antonia et al (Lancet Oncology, 2016, 17(7): 883-895). Both the instant claims and the copending claims are directed to methods of treating patients comprising administering an anti-PD-1 antibody or an anti-PD-1 antibody in combination with an anti-CTLA-4 antibody based on elevated tumor mutations. The instant claims differ from the copending claims in that while copending claims recite methods of treating “lung cancer” patients the copending claims do not specifically recite treating lung cancer patients wherein the lung cancer is SCLC. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising performing the method of the copending claims wherein nivolumab or a combination of nivolumab  and ipilimumab to a patient with SCLC (including a “recurrent or refractory” SCLC patient) having high mutation rates, including mutational burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome identified by sequencing genomic tumor tissue nucleic acids when performing the combined method using .
This is a provisional nonstatutory double patenting rejection.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642